Opinion issued May 24, 2012
     
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-12-00328-CR
 





















 

IN RE GERALD A. HAYES, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 
 
By petition for writ of mandamus,
relator, Gerald Hayes, seeks mandamus to compel the trial court to comply with Tex. R. App. P. 34.5 and 34.6. 
We DENY 
the petition for writ of mandamus.              
Per Curiam
 
Panel consists of Chief Justice Radack and Justices Jennings
and Keyes.    
 
   
Do not publish.  TEX. R. APP. P. 47.2(b).